November 3, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                     DUNHAM ENGINEERING, INC., Appellant

NO. 14-11-00390-CV                      V.

                 THE SHERWIN-WILLIAMS COMPANY, Appellee
                          ____________________

      Today the Court heard appellee=s motion to dismiss the appeal from the judgment
signed by the court below on April 18, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
DUNHAM ENGINEERING, INC.
      We further order this decision certified below for observance.